Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 13, 2016.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-16-00798-CR



                  IN RE THEOLONIOUS P. HENRY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              263rd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1054112

                         MEMORANDUM OPINION

      On October 6, 2016, relator Theolonious P. Henry filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Jim Wallace, presiding judge of the 263rd District Court of Harris County, to grant
relator’s motion to reduce his sentence.
      To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex. Crim. App. 2007) (orig. proceeding). A trial court has a ministerial duty to
consider and rule on motions properly filed and pending before it, and mandamus
may issue to compel the trial court to act. In re Blakeney, 254 S.W.3d 659, 661
(Tex. App.—Texarkana 2008, orig. proceeding); Ex parte Bates, 65 S.W.3d 133,
134 (Tex. App.—Amarillo 2001, orig. proceeding).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. In re Layton, 257 S.W.3d 794, 795 (Tex. App.—
Amarillo 2008, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex. App.—
San Antonio 2003, orig. proceeding).

      Relator states that his motion to reduce his sentence has been pending in the
trial court for more than forty-five days with no ruling from the trial court. Relator
does not ask that this court to compel the trial court to rule on the motion to reduce
his sentence without specifying how to rule, but requests that we compel the trial
court to grant the motion to reduce his sentence. An appellate court may not direct
the trial court to make a specific ruling on a pending motion. In re Hearn, 137




                                          2
S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding). Therefore, we
may not compel the trial court to grant relator’s motion to reduce his sentence.1

       Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.

                                        PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          Even if relator had not asked this court to direct the trial court to grant the motion to
reduce his sentence, relator has not met his burden to provide a sufficient record to establish that
he is entitled to relief. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator has not included a file-stamped copy of his motion, establishing that it is
pending in the trial court. See Tex. R. App. P. 52.3(k). Relator also has not shown that his
motion has been presented to the trial court. The trial court is not required to consider a motion
that has not been called to its attention by proper means. See Layton, 257 S.W.3d at 795.
                                                 3